Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	Claim 1 is pending in the current application.
Priority
2.	This application is a CON of 16/194,762 11/19/2018 PAT 10544126, which is a DIV of 15/262,436 09/12/2016 PAT 10167273, which is a CON of 14/402,751 11/21/2014 PAT 9475795, which is a 371 of PCT/GB2013/051415 05/29/2013, which claims priority to UNITED KINGDOM 1209587.3 05/30/2012.  
Claim Rejections/Objections Withdrawn
3.	The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn based upon the amendment.
Conclusion
4.	 Claim 1 is allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625